Citation Nr: 1444865	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 15, 2012, and as 50 percent disabling since that date.  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel





INTRODUCTION

The Veteran served on active duty from June 1984 to September 1984, and from February 1990 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating.  A subsequent August 2012 rating decision increased the Veteran's rating to 50 percent, effective May 15, 2012.  

This case was previously before the Board in November 2013.  At that time, the Board reopened the Veteran's previously denied claim for service connection for a back disability, and remanded the issues of entitlement to service connection for a back disability and entitlement to an increased initial rating for PTSD.  Since that decision, VA has granted service connection for a back disability and that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For numerous reasons, this claim requires a second remand.  

First, documents added to the claim file since the previous remand reveal that the Veteran has applied for Social Security Disability benefits.  No records from that Agency have been obtained; VA must seek to obtain these records on remand.  

Second, the Veteran's most recent VA examination in December 2013 referenced VA treatment records that are not associated with the claim file.  These records must be obtained before the Board can issue a decision.  

Finally, the examiner who performed the December 2013 examination questioned the credibility of many of the Veteran's descriptions of his symptoms.  As the appeal is being remanded in any event, a new examination, before an examiner who has not previously examined the Veteran, would be helpful with respect to assessing the severity of the Veteran's PTSD manifestations.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

2.  Obtain the Veteran's VA treatment records dated from July 2012 and thereafter.  

3.  Following this development, schedule the Veteran for a VA psychiatric examination by an appropriate professional, but not before the examiner who conducted the last examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  The examiner is to specifically comment on whether the Veteran's description of his PTSD symptoms matches his clinical presentation.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



